DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  
In line 1, “be” should be “by”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGrath (US 5,415,613).
Claim 1: McGrath provides a method for forming or assembling a container (abstract), the method comprising: providing a first set of inter-connecting features (clamps 156 capable of overcoming the spring bias of springs 127, may be extended to push the arrowheads 148 fully home into slots 128, Col. 7 lines 35-37; Fig. 7) at a first portion of the container and a second set of inter-connecting features (margin 116 is provided with slots 128, Col. 5 lines 27-29; once margin 116 is located on the insertion pins and is firmly held in position by clamps 142 the insertion pins may be withdrawn into their lower position, in which they do not protrude through slots 129, Col. 6 lines 23-36; insertion pins 164 press against tips 146 of the arrowheads 148 to depress them below the level of the trailing edges 138 of the slots 128, Col. 7 lines 16-20; Fig. 8) formed at a second portion of the container; providing at least one retention structure (clamps 156/142, Fig. 7; Col. 7 lines 35-37) associated with at least one of the first set of inter-connecting features (148) and the second set of inter-connecting features (128); and engaging the first set of inter-connecting features and the second set of inter- connecting features using the at least one retention structure (arrowheads 148 are inserted into slots 128 with the aid of clamps 156, Col. 7 lines 35-37, and the clamps 142, Col. 6 lines 2-5, which hold the margin 116 in position with the slots 128).
Claim 2: McGrath provides comprising guiding the first set of inter-connecting features (148) into engagement with the second set of inter-connecting features (128) via the at least one retention structure (arrowheads 148 are inserted into slots 128 with the aid of clamps 156, Col. 7 lines 35-37, and the clamps 142, Col. 6 lines 2-5, which hold the margin 116 in position with the slots 128).
Claim 3: McGrath provides the at least one retention structure (156) is mounted to the first portion of the container (Fig. 7).
Claim 4: McGrath provides the at least one retention structure (142) is mounted to the second portion of the container (Fig. 7).
Claim 5: McGrath provides the first portion of the container is a first shell part (Fig. 7) and the second portion of the container is a second shell part (Fig. 7) and guiding the first set of inter-connecting features (148) further comprises positioning at least one of the first shell part and the second shell part such that the first set of inter-connecting features and the second set of inter-connecting features (128) are aligned and engaged at a predetermined angle (Fig. 7).
Claim 9: McGrath provides locking the first set of inter-connecting features (148) with the second set of inter-connecting features (128, Figs. 7-8, and 9A-9c).
Claim 10: McGrath provides locking the first set of inter-connecting features (148) with the second set of inter-connecting features (128) further comprises flexing the first set of inter- connecting features against the second set of inter-connecting features (Figs. 7-8, 9a-9c).
Claim 11: McGrath provides the container is formed be the locking the first set of inter-connecting features (148) with the second set of inter-connecting features (128).
Claim 14: McGrath provides the providing at least one retention structure (156/142) further comprises providing a first set of retention structures (156) associated with the at least one of first set of inter-connecting features (148) and the second set of inter-connecting features (128) and providing a second set of retention structures (142) associated with the at least one of first set of inter- connecting features and the second set of inter-connecting features (arrowheads 148 are inserted into slots 128 with the aid of clamps 156, Col. 7 lines 35-37, and the clamps 142, Col. 6 lines 2-5, which hold the margin 116 in position with the slots 128).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath (US 5,415,613).
Claim 6: McGrath fails to explicitly disclose the predetermined angle is between 1 degree and 50 degrees.
McGrath discloses the claimed invention except for the predetermined angle is between 1 degree and 50 degrees.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the predetermined angle to be between 1 degree and 50 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 7-8,12-13, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        11/1/22

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726